DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 6-24 as directed to SEQ ID NO: 20 in the reply filed on June 27, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claim(s) 6-7, 10, 12, 14-16, 19-20, 22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Craig et al.
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	The claims are drawn to an isolated polypeptide comprising an amino acid sequence having at least 85% identity to SEQ ID NO: 20, wherein the amino acid comprises (a) an asparagine at a position corresponding to position 111 of SEQ ID NO: 20, (b) an alanine at a position corresponding to position 113 of SEQ ID NO: 20, (c) a glycine at positions corresponding to each of positions 126-131 of SEQ ID NO: 20, and (d) an asparagine residue at a position corresponding to position 147 of SEQ ID NO: 20.
	Craig et al (US Publication 2017/0306397; filed April 20, 2017, with benefit of  62/325,749 filed April 26, 2016) discloses isolated polypeptides having at least 85% sequence identity to SEQ ID NO: 20, with asparagine at 111, alanine at 113, glycine at 126-131 and asparagine at 147.  (See SEQ ID NO: 12; having 99.6% identity with SEQ ID NO: 20).  Craig et al further disclose of attachment to a polymerase and SpyTag or SpyCatcher.  (See Example 4).  Craig et al further disclose of forming nanopores.  (See Example 5).  
	Accordingly, Craig et al disclose of each and every limitation of the instantly filed claims.

	Claims 8-9, 11, 13, 17-18, 21 and 23 are objected to for depending upon a rejected base claim, however, claims 8-9, 11, 13, 17-18, 21 and 23 are free of the prior art of record.
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 9, 2022